STATE OF MICHIGAN

                            COURT OF APPEALS



GARY MICHAEL MARTIN,                                                UNPUBLISHED
                                                                    March 10, 2016
                Plaintiff-Appellee,

v                                                                   No. 325211
                                                                    Wayne Circuit Court
WALTER JOHN SMELA,                                                  LC No. 13-016369-NI

                Defendant-Appellant.


Before: M. J. KELLY, P.J., and CAVANAGH and SHAPIRO, JJ.

PER CURIAM.

       In this tort claim arising out of an automobile accident, defendant appeals by leave
granted1 the trial court’s order denying his motion for partial summary disposition and declaring
that Colorado law, rather than Michigan law applies in this case. For the reasons stated in this
opinion, we reverse.

       Plaintiff, a Florida resident, suffered injuries when the motorcycle he was driving in
Livonia, Michigan collided with the vehicle driven by defendant, a Colorado resident. Plaintiff’s
motorcycle was insured in Florida by an insurer who does not do business in Michigan.
Defendant was insured by a policy issued by an insurer not authorized to do business in
Michigan, but which had voluntarily filed a certificate pursuant to MCL 500.3163(2).2


1
Mart. v Smela, unpublished order of the Court of Appeals, entered June 24, 2015 (Docket No.
325211).
2
    MCL 500.3163 provides, in part:

                (1) An insurer authorized to transact automobile liability insurance and
         personal and property protection insurance in this state shall file and maintain a
         written certification that any accidental bodily injury or property damage
         occurring in this state arising from the ownership, operation, maintenance, or use
         of a motor vehicle as a motor vehicle by an out-of-state resident who is insured
         under its automobile liability insurance policies, is subject to the personal and
         property protection insurance system under this act.




                                                -1-
        Plaintiff filed a complaint, seeking to recover economic and non-economic damages
under a tort law theory. Defendant moved for summary disposition, arguing that because his
insurer filed the certification pursuant to MCL 500.3163(2), he is entitled to the rights and
protections of the no-fault act, MCL 500.3101 et seq, including the provisions of MCL 500.3135
limiting tort liability. In response, plaintiff argued that according to Michigan choice-of-law
principles, Colorado law applies because defendant was a resident of Colorado and entered into
his insurance contract in Colorado. Plaintiff argued that under Colorado law he is entitled to
recover damages for economic losses under a general tort theory. The trial court ruled that
Colorado law applies and denied defendant’s motion for partial summary disposition.

        The only issue before us is whether the trial court erred when it found that Colorado law
governed this dispute. Questions regarding conflicts of law are reviewed de novo, Burney v P V
Holding Corp, 218 Mich. App. 167, 171; 553 NW2d 657 (1996), as is a trial court’s decision to
deny summary disposition, Latham v Barton Malow Co, 480 Mich. 105, 111; 746 NW2d 868
(2008).

       The analytical framework for choice-of-law issues in tort cases was provided in
Sutherland v Kennington Truck Service, Ltd, 454 Mich. 274; 562 NW2d 466 (1997). In
Sutherland, our Supreme Court stated:

       . . . we will apply Michigan law unless a “rational reason” to do otherwise exists.
       In determining whether a rational reason to displace Michigan law exists, we
       undertake a two-step analysis. First, we must determine if any foreign state has
       an interest in having its law applied. If no state has such an interest, the
       presumption that Michigan law will apply cannot be overcome. If a foreign state
       does have an interest in having its law applied, we must then determine if
       Michigan’s interests mandate that Michigan law be applied, despite the foreign
       interests. [Id. at 286.]

Thus, we must first discern whether Colorado has an interest in having its law applied in this
case. Two facts inform our analysis. First, defendant is a Colorado resident. Second, the
insurance policy under which plaintiff seeks to recover was issued in Colorado.



              (2) A nonadmitted insurer may voluntarily file the certification described
       in subsection (1).

               (3) Except as otherwise provided in subsection (4), if a certification filed
       under subsection (1) or (2) applies to accidental bodily injury or property damage,
       the insurer and its insureds with respect to that injury or damage have the rights
       and immunities under this act for personal and property protection insureds, and
       claimants have the rights and benefits of personal and property protection
       insurance claimants, including the right to receive benefits from the electing
       insurer as if it were an insurer of personal and property protection insurance
       applicable to the accidental bodily injury or property damage.




                                               -2-
        On appeal, plaintiff has not identified any interest that Colorado would have in seeing the
trial court apply its law. Instead, plaintiff asserts that Michigan has little interest in applying its
damage limitations in a case involving two non-residents to Michigan. Plaintiff also asserts that
when defendant contracted for insurance, he had an expectation that Colorado law would govern
any potential dispute because he resided in Colorado, purchased insurance protecting against
damages from economic losses, and paid his insurer to defend negligence actions without special
damage immunities. However, the question at issue in this case is whether Colorado has an
interest in its law being applied to this case, not whether Michigan has an interest or whether
defendant might have expected Colorado law to apply. Upon review, we can discern no
significant interest that Colorado would have in exposing one of its residents to greater tort
damages.3

       Given that no foreign state has an interest in having its law applied in this case, the
presumption that Michigan law will apply has not been overcome. See Frydrych v Wentland,
252 Mich. App. 360, 363; 652 NW2d 483 (2002). Accordingly, the trial court erred when it
denied defendant’s motion for partial summary disposition after applying Colorado law.


3
  Moreover, it appears that if this case had been filed in Colorado, that state’s conflict of law
rules would have mandated the application of Michigan law to the case. When presented with a
conflict-of-law question, Colorado applies “the most significant relationship to the occurrence
and the parties test.” AE, Inc v Goodyear Tire & Rubber Co, 168 P3d 507, 509 (2007). The
Colorado Supreme Court provided courts with a list of factors to consider, citing with authority
the Restatement Conflict of Laws, 2d, § 145:
       Contacts to be taken into account in applying the principles of § 6 to determine
       the law applicable to an issue include:

               (a) the place where the injury occurred,

               (b) the place where the conduct causing the injury occurred,

              (c) the domicil [sic], residence, nationality, place of incorporation and
       place of business of the parties, and

             (d) the place where the relationship, if any, between the parties is centered.
       [Goodyear, 168 P3d at 510.]

Thus, it appears Colorado would have considered Michigan as the state with the most significant
relationship to the parties and the occurrence. Specifically, Michigan is “the place where the
injury occurred,” “the place where the conduct causing the injury occurred,” and “the place
where the relationship . . . between the parties is centered.” Id. While the parties’ residences are
outside of Michigan, this sole factor is insignificant in light of the clear support of the other three
factors in favor of Michigan. See id. As such, considering that it appears Colorado would have
applied Michigan law, we are further persuaded that Colorado maintains no interest in the
present litigation.




                                                 -3-
        We reverse and remand for further proceedings. On remand, the trial court should apply
Michigan law. Defendant, as the prevailing party, may tax costs. MCR 7.219. We do not retain
jurisdiction.



                                                         /s/ Michael J. Kelly
                                                         /s/ Mark J. Cavanagh
                                                         /s/ Douglas B. Shapiro




                                             -4-